DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 01/31/2022, to the Non-Final Office Action mailed on 09/29/2021. 
Claims 9-13 and 18 are cancelled. Claims 1, 3, 7-8, and 14 are amended. Claims 1-8, 14-17 and 19-20 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection to claims 1, 9 and 14 and rejection of claim 3 under USC 112(b), previously set forth in the Non-Final Office Action.
However, amendment has not overcome rejection of claims 7 and 8 under 112(b), as explained in the rejection under 112(b) below.  

Claim Rejections - 35 USC § 112

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 7 and 8 recite, as amended, that the second SCI indicates “whether the sidelink communication is stopped”. It contradicts the recitations of corresponding independent claim 1, upon which claims 7 and 8 dependend, as claim 1 limitation in lines 10-11 recites “performing, by the processor, the sidelink communication” based on the first and the second SCI, and claim 1 does not recite that communication has started before the second SCI. Therefore, stopping the communication with an indication in the second SCI is not understood.











Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over YEO Jeongho et al (US 20200403737), hereinafter Yeo.
Regarding claim 1, Yeo teaches, an operation method of a first terminal in a communication system, comprising: 
transmitting, by a processor, first sidelink control information (SCI) to a second terminal, the first SCI including information indicating time resource(s) for sidelink communication, information indicating frequency resource(s) for the sidelink communication, information indicating a periodicity of physical resources for the sidelink communication, and information indicating a modulation and coding scheme (MCS) for the sidelink communication (Yeo: [242]-[263], teaching transmitting SCI that includes time and frequency domain resource of data via sidelink data channel PSSCH, resource reservation (implies periodicity), and MCS. [184] “to identify periodic resource allocation information of another terminal through the SCI decoding” also implies periodicity information in the SCI), and
performing, by the processor, the sidelink communication with the second terminal based on the first SCI and the second SCI associated with the first SCI (Yeo: Fig, 12,1260 “SCI via PSCCH”, 1270 “Data via PSSCH”, [164] teaching sidelink data is sent to other UEs according to the control information via SCI).
Yeo does not expressly teach, transmitting, by the processor, second SCI to the second terminal, the second SCI including information for a hybrid automatic repeat request (HARQ) feedback operation and information indicating a new data indicator (NDI).
However, in the same field of endeavor, Yeo suggests, transmitting, by the processor, second SCI to the second terminal, the second SCI including information for indicating a hybrid automatic repeat request (HARQ) feedback operation is enabled or disabled and information indicating a new data indicator (NDI) (Yeo: [243], [245], [261]-[262] teaches, SCI may include NDI and Indicator for HARQ feedback requirement (i.e. enabled or disabled) , [266] and [361], teaches that control information can be split and sent through a second SCI in a 2-stage SCI method, therefore, suggesting a second SCI can be transmitted with HARQ feedback requirement Indicator and NDI information, while the first SCI carries T/F resource, periodicity of resource, and MCS information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeo’s method to include that control information are split between a first and a second SCI, and the second SCI includes HARQ feedback requirement Indicator and NDI information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for transmitting HARQ-ACK feedback in device to device communication for an improved sidelink communication (Yeo: [7]).
Regarding claim 2, Yeo teaches the method, as outlined in the rejection of claim 1.
Yeo further teaches, further comprising, before transmitting the first SCI, receiving, by the processor, a higher layer message from a base station, the higher layer message including information indicating the periodicity of the physical resources for the sidelink communication and information indicating a number of the physical resources configured by the first SCI (Yeo: [100], [162], “The base station 1203 allocates a V2X transmission resource to the UE 1201 through a dedicated Uu-RRC message”. Higher layer message from base station is interpreted, by the examiner, as a signal, such as RRC/MAC-CE/DCI/PDCCH, to the UE with configuration information for sidelink communication, [234]-[239] teaches resource information in the higher layer message, for sidelink communication. Periodicity and number of resources can be derived from the resource information).
Regarding claim 3, Yeo teaches the method, as outlined in the rejection of claim 1.
Yeo further teaches, wherein one or more information elements included in the first SCI are configured based on one or more information elements indicated by a higher layer message (Yeo: [232], [243], teaches information elements in the SCI are based on received sidelink configuration information from the base station).
Regarding claim 4, Yeo teaches the method, as outlined in the rejection of claim 1.
wherein the physical resources indicated by the first SCI are determined autonomously by the first terminal without scheduling of the base station (Yeo: [165]-[166], teaches autonomous selection of transmission resources by UE).
Regarding claim 5, Yeo teaches the method, as outlined in the rejection of claim 1.
Yeo further teaches, further comprising receiving, by the processor, downlink control information (DCI) from the base station, wherein one or more information elements included in the first SCI are configured based on one or more information elements indicated by the DCI (Yeo: [243], teaches information elements in the SCI are from the received DCI).
Regarding claim 6, Yeo teaches the method, as outlined in the rejection of claim 1.
Yeo further teaches, wherein the first SCI is used to schedule a retransmission operation of sidelink data, and the sidelink data is repeatedly transmitted through the physical resources indicated by the first SCI (Yeo: [0235] “Information to be included in sidelink control information” [0236] “such as frequency resource allocation information, which may include resource allocation for initial transmission, retransmission, and N number of transmissions after the transmissions”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo, in view of MURAOKA Kazushi et al (US20180213438), hereinafter Muraoka.
Regarding claim 7, Yeo teaches the method, as outlined in the rejection of claim 1.
Yeo does not expressly teach, wherein the second SCI further includes an indicator for indicating whether the sidelink communication scheduled by the first SCI is stopped.
However, in the same field of endeavor, Muraoka teaches, wherein the second SCI further includes an indicator for indicating whether the sidelink communication scheduled by the first SCI is stopped (Muraoka: [74], [79], teaches SCI may indicate disabling of sidelink data transmission via sidelink data channel PSSCH, therefore, implying that it can be part of a second or any SCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeo’s method to include that the second SCI further includes an indicator requesting to stop the sidelink communication scheduled by the first SCI.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo, in view of Yu Xiaodong et al (US20200236666), hereinafter Yu.
Regarding claim 8, Yeo teaches the method, as outlined in the rejection of claim 1.
Yeo does not expressly teach, wherein a combination of one or more information elements among the information for the HARQ feedback operation and the information indicating the NDI, which are included in the second SCI, indicates whether the sidelink communication is stopped.
However, in the same field of endeavor, Yu suggests, wherein a combination of one or more information elements among the information for the HARQ feedback operation and the information indicating the NDI, which are included in the second SCI, indicates whether the sidelink communication is stopped (Yu: [66] teaches HARQ and NDI information in the SCI decides sidelink data transmission. Therefore, Yu suggests that HARQ and NDI information in the second SCI can be used for requesting to stop SL data transmission).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to facilitate sidelink data transmission over a relay UE (Yu: [30]).

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CAO YU et al (US20200275425), hereinafter CAO, in view of Muraoka.
Regarding claim 14, CAO teaches, an operation method of a first terminal in a communication system, comprising: 
receiving, by a processor, a first message from a base station, the first message including configuration information of a type 1 resource pool (CAO: Fig. 4, [137],[138],[140], teaches configuring a resource pool for  SL (SideLink) transmission without SCI. Type 1 resource pool is interpreted, in light of the specification, as a resource pool for sidelink communication without use of sidelink control information via SCI),
transmitting, by the processor, first sidelink data to a second terminal by using physical resources in the type 1 resource pool without scheduling by sidelink control information (SCI) (CAO: Fig. 4, 4022 “SL Data Transmission without SCI”, [146], [154], teaches transmission of SL data without SCI),
wherein the physical resources are physical resources scheduled for second sidelink data, and a priority of the second sidelink data is lower than the priority of the first sidelink data (CAO: [146], [153], teaches that transmission of sidelink data is based on QoS priority in the configuration information, therefore, suggests that resource may be scheduled for lower priority sidelink data).
CAO does not expressly teach, transmitting, by the processor, SCI including scheduling information of the first sidelink data to the second terminal.
However, in the same field of endeavor, Muraoka suggests, transmitting, by the processor, SCI including scheduling information of the first sidelink data to the second terminal (Muraoka: [79] teaching sending an SCI after the sidelink data has been transmitted. Muroka, therefore, suggests that an SCI can be used after the sidelink data has been transmitted for sending scheduling information to the second terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CAO’s method to include 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for D2D transmission in order to reducing failure in reception of scheduling assignment information (Muraoka: [30]).
Regarding claim 15, CAO, in view of Muraoka, teaches the method, as outlined in the rejection of claim 14.
CAO further teaches, wherein the configuration information of the type 1 resource pool includes one or more information elements among information indicating that the transmission of the first sidelink data not scheduled by SCI is allowed (CAO: [146], teaching configuration information such as transmission pattern of the resource pool indicates no SCI is used), information indicating a priority of the first sidelink data transmitted without scheduling by SCI (CAO: [153],[146] “it may be determined that there is a greater than threshold level of Quality of Service (QoS) value determined from configuration information. UEB then transmits 4022 a SL data transmission targeting receiver UEA without a SCI.”), and information indicating a transmission pattern of the first sidelink data (CAO: [146], [148], teaches configuration information indicates transmission pattern).
Regarding claim 16, CAO, in view of Muraoka, teaches the method, as outlined in the rejection of claim 14.
CAO further teaches, wherein the type 1 resource pool is a resource 49pool allowing the transmission of the first sidelink data not scheduled by SCI, and the type 1 resource pool is distinguished from a type 2 resource pool not allowing the transmission of the first sidelink data not scheduled by SCI (CAO: Fig. 4, [137],[138],[140], teaches configuring a resource pool for  SL (SideLink) transmission without SCI. This matches the type 1 resource pool definition of the claim).
Regarding claim 17, CAO, in view of Muraoka, teaches the method, as outlined in the rejection of claim 14.
CAO further teaches, wherein the first message is a higher layer message, a medium access control (MAC) control element (CE) message, or a physical (PHY) layer message (CAO: [138] “If the configuration is configured by the network, the configuration can be provided in RRC signaling or system information (e.g. system information block (SIB)”, RRC signaling is a higher layer signaling).
Regarding claim 19, CAO, in view of Muraoka, teaches the method, as outlined in the rejection of claim 14.
wherein the SCI includes one or more information elements among information indicating time resource(s) for the first sidelink data, information indicating frequency resource(s) for the first sidelink data, information indicating a periodicity of physical resources for the first sidelink data, information indicating a number of the physical resources for the first sidelink data, and information indicating a modulation and coding scheme (MCS) for the first sidelink data (Cao: [66], [72], teaches SCI comprises T/F resources, periodicity, transmission pattern, and MCS for the sidelink data).
Regarding claim 20, CAO, in view of Muraoka, teaches the method, as outlined in the rejection of claim 14.
CAO does not expressly teach, wherein the SCI is transmitted after a preconfigured offset from a time of receiving the first message or a time of transmitting the first sidelink data.
However, in the same field of endeavor, Muraoka teaches, wherein the SCI is transmitted after a preconfigured offset from a time of receiving the first message or a time of transmitting the first sidelink data (Muraoka: [74], teaches a timing of sending the SCI in relation to the timing of sending the sidelink data, therefore, teaching an offset).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for D2D transmission in order to reducing failure in reception of scheduling assignment information (Muraoka: [30]).

Response to Arguments
Applicant’s arguments filed on 01/31/2022, with respect to the rejection of amended independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any citation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed on 01/31/2022, with respect to the rejection of amended independent claim 14 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.10, l.24-27; p.11, l.1-5 that “From the foregoing, it can be appreciated that, in Cao, the QoS level is used for the transmission condition of the data without SCI. That is, when the QoS level of the UE (e.g., UE data) is greater than the threshold, the UE can transmit the data without SCI. In contrast, when the QoS level of the UE is less than the threshold, the UE cannot transmit the data without SCI.
Amended Claim 14, incorporating the subject matter of claim 18, recites "wherein the physical resources are physical resources scheduled for second sidelink data, and a priority of the second sidelink data is lower than the priority of the first sidelink data." This priority is very different from a QoS level as taught by Cao. Accordingly, Cao fails to teach or suggest at least the above-highlighted features of claim 14.”
However, the examiner respectfully disagrees. Cao para [153] teaches that QoS level is related to the priority of the logical channel of the data. Therefore, QoS level corresponds to priority of the sidelink data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshioka U.S. Publication No. 20220060286 - USER APPARATUS.

Ganesan U.S. Publication No. 20200260472 - METHOD AND APPARATUS FOR COMMUNICATING TWO STAGE SIDELINK CONTROL INFORMATION.
HWANG U.S. Publication No. 20200359375 - METHOD FOR DETERMINING SLOT IN WHICH PSFCH IS TRANSMITTED IN WIRELESS COMMUNICATION SYSTEM.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472